976 F.2d 729
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Priscilla Penne WAUGH, Plaintiff-Appellant,and Barbara Ann Murphy, Plaintiff,v.R. JOHNSON, Sargeant;  Danny THompson, Defendants-Appellees.
No. 92-6536.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1992Decided:  September 29, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-91-560-BO)
Priscilla Penne Waugh, Appellant Pro Se.
E.D.N.C.
Dismissed.
Before WILKINSON, NIEMEYER, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Priscilla Penne Waugh and Barbara Ann Murphy filed suit under 42 U.S.C. § 1983 (1988) and sought leave to proceed in forma pauperis.  The district court assessed a partial filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 153 (1982), and dismissed Waugh from the case when she failed to comply with the fee order.  Although Waugh's appeal is interlocutory because Murphy's case is still active in the district court, the order denying in forma pauperis status is an appealable collateral order.   Roberts v. United States Dist. Court, 339 U.S. 844, 845 (1950).  Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED